In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated March 16, 1964, which denied without a hearing his application to vacate a judgment of said court rendered January 17, 1961 after a jury trial, convicting him of kidnapping (and other related crimes), and imposing sentence upon him as a second felony offender. The judgment of conviction, as amended by an order of said court, dated April 4, 1961, was previously affirmed by this court (18 A D 2d 719; mot. for Iv. to app. to Court of Appeals den., cert. den. 375 U. S. 898). Order affirmed (People v. Brown, 13 N Y 2d 201; People v. Howard, 12 N Y 2d 65; People v. Tomaselli, 7 N Y 2d 350). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.